UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7120


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WENLEY MCCLAREN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:90-cr-00007-JPB-1)


Submitted:    March 17, 2009                 Decided:   March 20, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Christopher Crockett, Assistant Federal Public Defender,
Martinsburg, West Virginia, for Appellant.           Paul Thomas
Camilletti, Thomas Oliver Mucklow, Assistant United States
Attorneys, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wenley       McClaren   appeals   the   district     court’s      order

granting in part and denying in part his motion for reduction of

sentence under 18 U.S.C. § 3582(c) (2006).                We have reviewed the

record and find no reversible error.                Accordingly, we affirm.

United States v. McClaren, No. 3:90-cr-00007-JPB-1 (N.D.W. Va.

June 30, 2008); see United States v. Dunphy, 551 F.3d 247 (4th

Cir.    2009).      We    further   deny    McClaren’s     motion      to   appoint

counsel.    We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented     in   the    materials

before   the     court    and   argument    would   not   aid    the   decisional

process.

                                                                            AFFIRMED




                                        2